[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 43 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 44 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 45 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 48 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 49 
On the argument of this appeal various objections were urged against the validity of the proceedings for the sale, by the general assignee in bankruptcy, of the real estate in controversy. The difficulty which we encounter in limine in considering these objections is, that the case is not made up in such a manner as to present the points for review in this court. The cause of this difficulty was explained on the argument, it being then stated that the party mainly in interest, and in whose behalf the present appeal is being prosecuted, had no notice of the action until after judgment had been entered on the report of the referee; but the difficulty still remains.
Section 9 of the Bankrupt Law of 1841, under which the proceedings in this case were had, provides that "all sales, transfers and other conveyances of the assignee, of the bankrupt's property and rights of property, shall be made at such *Page 50 
times and in such manner as shall be ordered and appointed by the court in bankruptcy."
Objection is now made that the order for the sale of the property in question was not an order of the court, but of the district judge, and, in support of this objection, the order, as printed in the case, is referred to. It is headed: "U.S. District Court Southern District of New York. In the matter of Jordan Mott, a bankrupt," and is signed by the district judge. It appears to have been read in evidence upon the trial, without objection, and it does not appear that the point now taken was raised in any form at the trial. The referee found, as a fact, that the order was made by the District Court, and there is no exception to that finding. For these reasons we think that the question is not properly before us.
The form of the order is also claimed to be defective, in that it directs the sale of the right, title and interest, etc., of the bankrupt, whereas it is contended that it should have directed the sale of the right, title, interest, etc., which the general assignee acquired by the decree of bankruptcy.
We think this objection untenable. The bankrupt act, it is true, declares that, by the decree in bankruptcy, all the property and rights of property of the bankrupt shall be divested out of him and vested in the assignee. But this is only for the purposes of the act, one of which is a sale for the benefit of the creditors, and the act, section 9, in speaking of such sales by the assignee, denominates them sales of the bankrupt's property and rights of property.
The more serious objection is that which is made to the sufficiency of the publication of notice of the sale. We are referred to the rule of the United States District Court, which provides that fourteen days' notice of sale of real estate shall be published where notice to show cause on the petition for the decree of bankruptcy was published (Rule 62); also to Rule 7, which provides that such notice to show cause on the petition shall be published in one or more public newspapers printed in the district, to be designated by the *Page 51 
court, and also to Rule 70, adopted at the same time, which provides that all notices of proceedings in bankruptcy, required to be published in newspapers, shall be inserted in, at least, three of certain papers named in the rule.
These rules were not put in evidence on the trial, but it is contended that this court can take judicial notice of them, and, further, that if it were necessary to prove them, they being matters of record, the proof can be supplied on the hearing of the appeal, and for that purpose an exemplified copy of the rules was produced on the argument.
We do not propose to enter upon the discussion of those propositions, nor of the question whether Rule 70, if properly before us, is applicable to notices to show cause on the petition, and consequently to notices of sales, nor have we been referred to any decisions showing what construction the courts of the United States have given to these rules with reference to that point. The preliminary difficulty in the way of our passing upon the sufficiency of the notice of sale is that no objection, relating to the notice of sale, appears to have been taken at the trial or passed upon by the court below. There is no finding or request to find, upon the subject, nor does it appear what notice was, in fact, given. It has been very frequently held in this court, that mere insufficiency of findings to establish the facts necessary to sustain the judgment, is no ground of reversal. The findings must affirmatively show error, and to present the question now endeavored to be raised, there should have been a finding or request to find that notice was not published in the manner in which the appellants claim that it should have been published, or, if the appellant desired to rely upon the want of proof of such publication, the objection of such want of proof should have been taken at the trial, when the defect might have been supplied. All that appears upon the subject is, that the order of sale which was put in evidence designates only one paper, but this does not show conclusively that even if Rule 70 applies, publication was not also made under that rule. It does not appear that the court below *Page 52 
made any decision on the question of publication which we can review.
From the pleadings and findings in this case it appears that, in the year 1843, when Jordan Mott was adjudged a bankrupt, his interest, if any he had, which passed to the general assignee, was an estate in remainder under the will of John Hopper in an undivided share of the Hopper farm, in the city of New York, of which the lots now in controversy are a part, the precedent estate being vested in trustees for the benefit of his mother during her life. That before 1851, but at what time does not appear, avenues and streets of the city had been laid out through this farm, and that in 1865 after the termination of the precedent estate by the death of his mother, a decree in partition was made between the several parties owning the farm, whereby certain city lots, part of said farm, were allotted and set off to Jordan Mott by metes and bounds, as his share, in severalty. To this partition the general assignee in bankruptcy was not a party. The sale by him of Jordan Mott's interest was made in 1868, after this partition, and such sale, and the conveyance executed to the purchaser in pursuance thereof, were of all the right, title, interest, property, claim and demand whatsoever, in law or in equity, of said Jordan Mott, in and to all the real estate described in the will of John Hopper, which had vested in the assignee by virtue of the proceedings in bankruptcy, and describing the entire farm.
The appellants now claim that the property should have been sold in parcels, and that the general assignee should have sold Mott's interest in the lots allotted to him in severalty on the partition, instead of selling his interest in the entire farm, and that this error renders the sale and conveyance void.
We are referred in support of this point to the act of congress of May 19, 1828 (chap. 68, Statute at Large, 278), which provided that writs of execution and other final process issued on judgments and decrees rendered in any of the courts of the United States, and the proceedings thereupon, *Page 53 
should be the same, except their style, in each State respectively, as were then used in the courts of such State, and to the provision of section 47, article 2, title 5, chapter 6, of part 3 of the Revised Statutes, which provides, "that when real estate offered for sale by virtue of an execution, shall consist of several known lots, tracts or parcels, such lots, tracts or parcels shall be separately exposed for sale."
There are several answers to the point taken by the appellants. In the first place, this was not a sale on execution. But assuming that it is to be assimilated to a sale under a decree in equity, silent as to the manner of sale, I am not aware that it has ever been held, that such a sale could be attacked collaterally and held absolutely void, because not made in parcels. Furthermore, the general assignee was not bound by the partition, to which he was not a party, and he was entitled if he did not elect to affirm the partition, to sell the undivided interest of the bankrupt, which had been vested in him before the partition, if at all.
The point that at the time of the sale there was an adverse possession by the defendant Scholtz, and the deed of the assignee was therefore void, as to the lots held by him, is not tenable. The statute does not apply to judicial sales. (Stevens v.Hauser, 39 N.Y., 302; Hoyt v. Thompson, 5 N.Y., 320.)
This brings us to the question whether, at the time of the decree in bankruptcy, Jordan Mott had an interest in the property devised by the will of John Hopper, which could pass to the general assignee in bankruptcy. We have examined this question with care, and have come to the conclusion that the adjudications already made in this court upon this very title sustain the views of the respondent.
Those decisions are uniform in holding, that during the life of Mrs. Winifred Mott, the legal estate was in the executors, as trustees, and their successors, and so with the shares of each of the other two grandchildren of the testator, Garret H. and Ann Striker. They are not uniform as to the remainder on the cessation of the trust. In the first case in which the question arose (Striker v. Mott, 2 Paige, 387), the *Page 54 
chancellor took the same view on this point as that now urged by the counsel for the appellants, viz.: that, subject to the estate given to the trustees, the grandchildren each took a remainder in fee, in one-third, conditioned upon their respectively leaving issue them surviving. And he held that the then present estate being vested in the trustees, the grandchildren could not maintain a suit for partition and it was not certain that the property would ever belong to them. Brewster v. Striker (2 Comst., 19), was an action of ejectment, brought by the purchaser at a sheriff's sale, under an execution against G.H. Striker. JONES, J., who delivered the opinion of the court, held, that G.H. Striker had no vested estate in remainder or future estate which could be sold under execution. The court, without passing upon the limitations over, affirmed the judgment on the ground that the executors took by implication of law the present legal estate, and that the grandchildren took no immediate legal estate which could pass by sale under the judgment and execution.
These cases did not necessarily involve a determination of the point, whether the remainder, after the expiration of the trust estate, was by the will limited to the grandchildren, or to the issue of such grandchildren respectively, in case they should leave issue them surviving. But in the subsequent case ofStriker v. Mott (28 N.Y., 82), this court passed upon that question.
Ann Striker died in the year 1860, without issue, and it was claimed that the one-third which had been held in trust for her during her life, thereupon became vested, under the will of John Hopper, in her surviving brother and sister, Garret H. Striker and Winifred Mott, and this action was brought to obtain partition. Ann Striker had left a will, by which she devised all her real estate to one Swords and others, who claimed under this will and brought an action to establish their rights, which was heard in connection with the partition suit. It appeared that in the year 1821, Garret H. Striker, Winifred Mott and Ann Striker, then supposing that *Page 55 
under the will they each took one-third of the land in fee, had obtained a partition between themselves in the Mayor's Court, which partition they had confirmed by deeds, and that Garret H. Striker and Winifred Mott had conveyed to Ann Striker the one-third of the land which had been allotted to her, and which she then possessed and enjoyed in severalty. Swords claimed that this deed conveyed to Ann Striker the remainder in her own share, which was limited by the Hopper will to the surviving grandchildren, in case of her death without issue, and that this remainder passed by her will to him, Swords.
The court held that the deed from Garret H. Striker and Winifred Mott to Ann Striker, though executed for the purpose of confirming the partition, did not depend upon the validity of that partition but was effectual as a deed of bargain and sale to pass any interest in the lands therein described which the grantors could convey, notwithstanding that the partition was ineffectual. But they held that G.H. Striker and Mrs. Mott had no vested estate in the premises, and no estate which they could convey by deed, and, hence, nothing passed by this deed to Ann Striker, and, consequently, Swords took nothing under her will. This decision was placed upon the ground that by the will of John Hopper successive estates in each third part of the land were limited as follows: First, to the trustees for the life of the grandchild for whose benefit that third was devised; remainder to the issue of that grandchild if he or she should leave issue, in fee, but if he or she should die without issue living at his or her death then remainder to the grandchildren and the survivor of them. That this second remainder was contingent, though it would have been vested if the first remainder had been for any estate less than a fee simple. The court, thereupon, held that the remainder to the survivors of the three grandchildren being contingent was not alienable, and did not pass by the partition deeds of 1821, but on the death of Miss Striker in 1860, without issue, it took effect and her share vested in her surviving brother and sister, notwithstanding the conveyances *Page 56 
made by them in 1821; that these deeds not containing covenants of warranty did not operate as estoppels.
The position now taken by the appellants' counsel is that no remainder was created by the will of John Hopper in favor of the issue of his three grandchildren. That by that will the land was, in the first instance, devised to the grandchildren in fee, and the effect of the subsequent provisions was first, to carve out of that fee an estate in trust in the share of each grandchild during his or her life, leaving the remainder in fee vested in such grandchild, and, secondly, to reduce the absolute fee first given, to a base or conditional fee, by making it determinable by the death of the grandchild without leaving issue him or her surviving, in which event the share of the grandchild so dying was to go to the survivors.
If this be the true construction of the will it necessarily follows that each of the grandchildren had a vested, though defeasible, remainder in fee in one-third, and had the power of alienating such third by any conveyance, to take effect in possession after his or her death, or of disposing of such share by will, subject only to the contingency of his or her leaving no surviving issue, and that such a conveyance would cut off all claim of the issue should there be any. Such issue, therefore, had no estate or interest in the land during the lifetime of the parent, and could take only by inheritance from the parent in case such parent made no disposition of the remainder. Consequently Jordan Mott, at the time of his being decreed a bankrupt, which was during the lifetime of his mother, had no estate in the land which could pass to the assignee in bankruptcy.
It is claimed that the decisions before referred to are not decisive of this point, and that neither of them necessarily involved the question whether the first remainder after the termination of the trust, was vested in the grandchildren themselves, or in their issue.
The case of Brewster v. Striker (2 Comst., 19) certainly does not decide the question, for, as appears from the report, the court expressly declined to pass upon the limitations over *Page 57 
after the trust estate, but placed their decision upon the ground that no immediate estate passed by the sale, and this was a sufficient answer to the action of ejectment. But in the case ofStriker v. Mott (28 N.Y., 82) the court does undertake to construe the will. The character of the remainder which preceded that limited to the surviving grandchildren, was a necessary ingredient in the determination of the case. The rights of the issue of grandchildren were not, it is true, directly involved in that action, all the grandchildren being then living, but the court passed upon those rights and based its decision upon them. It placed its decision that the grandchildren could not, in 1821, alienate or release the remainders in each other's shares, limited to them by the Hopper will, expressly upon the ground that, by the same will, a prior remainder in fee was limited to the issue of each grandchild, should he or she leave any him or her surviving, and therefore, the second remainders limited to the survivors of the grandchildren, in the event of either dying without such issue, were contingent, and consequently, as the law stood before the Revised Statutes, when the conveyances were made, such remainders were inalienable. It may be said that the same result would have followed if the court had held, as now contended, that the first remainder was in the grandchildren themselves, instead of their issue, for that would have been a remainder in fee, defeasible only by their dying without issue living, and the further remainder limited in that event to the survivors, would equally have been contingent and inalienable. But we do not think that the case can, by this reasoning, be deprived of its force as an authority. The question as to what estates preceded the limitation to the surviving grandchildren was in the case, and had to be inquired into and determined for the purpose of ascertaining the character of that limitation. The court determined that one of the precedent estates was a remainder to the issue of each grandchild. This was directly within the proper line of inquiry and a necessary ingredient of the decision. It cannot be rejected as immaterial by showing that the same result might have *Page 58 
been reached by holding that the remainder thus held to be in the issue, was in somebody else.
It must further be observed that if the first remainder had been held to be in the grandchildren themselves, it would have been difficult to hold that they had no vested estate in the land, and that nothing passed to Miss Striker by the deeds from her brother and sister. They had issue, and their deeds, if the partition was ineffectual, would, it seems, have passed the title to undivided thirds of the lots therein described, to take effect in possession as to each third, on the determination of the trust estate of the executors. That interest would clearly have been vested and alienable, the precedent estate being only for life, and the remainder being in fee, defeasible only by the condition subsequent, of the grandchildren dying without leaving issue living.
It appears, from the uncontroverted allegations of the complaint, that since the death of Miss Striker and Mrs. Mott, a partition of the Hopper farm has been judicially had in conformity with the construction given to the Hopper will in 28 New York, and it would be contrary to all precedent to change a decision of the court of last resort which has become, so far at least as this estate is concerned, a rule of property.
The case of The Union National Bank v. Kupper
(63 N.Y., 617) recognized the construction of the Hopper will given in 28 New York, but did not involve the questions now at issue, the property affected by that case being part of the share of Miss Ann Striker, in which the children of Mrs. Mott clearly had no interest during her lifetime.
We have not discussed the question on principle, because we regard it as decided by the previous adjudication of this court. We have, nevertheless, examined it, and concur in the conclusions reached by Denio, J., in 28 N.Y., 82. The foundation of the argument on the part of the appellants is that the first sentence of the devise in question, whereby the testator gives the land to his three grandchildren and their heirs, vests in them a fee, and is to stand as a devise in fee, notwithstanding the subsequent provisions of the will, and *Page 59 
that the only effect of these is to carve out of that fee a trust estate, leaving the remainder in fee in the grandchildren, and to annex to that fee a condition that such fee shall determine in case of the death of the grandchildren, respectively, without leaving lawful issue. But we think that this mode of construction is not in accord with settled rules. All the parts of the will must be taken together, and each one construed in the light of the others. Although a devise to a person and his heirs gives him an estate in fee simple, yet if the word "heirs" be qualified by any subsequent words which show the intention of the testator to restrict it to the heirs of the body of the devisee, the word "heirs," as first used, must be read as issue, and would, before the abolishment of entails, have created an estate tail. (6 Greenl. Cruise, 232, § 7.) So, where a testator devised all his land to his son John and his heirs, and, if he died without issue, to his nephew, in fee, it was held that the first limitation was the same as if it had been to John and the heirs of his body, and no fee (id., § 9), and where, as in the present case, lands are devised to a person and his heirs, with a remainder to one who would be a collateral heir of the first devisee, the word "heirs" will be construed to mean heirs of the body, or issue. (6 Greenl. Cruise, 237-239; Bundy v. Bundy,38 N.Y., 410; Taggart v. Murray, 53 N.Y., 233.) Consequently, in the cases before cited, in which the will of John Hopper has come under discussion, it has been claimed, on the part of the grandchildren, that they took a fee, not by virtue of the devise to them and their heirs, but on the ground that, conceding that the devise was to be read as a devise to them and their issue, they took an estate tail which was converted by the statute of this State into a fee.
We think it quite clear that the will must be read as if the first devise were to the three grandchildren and their issue, respectively. If this were all of the will, no doubt they would have taken an estate tail, and, consequently, a fee, but this devise is immediately followed by the words "said real estate so devised to be disposed of as follows by my executors," *Page 60 
etc. Then follows a provision prohibiting its alienation, and other provisions which have been adjudged by this court to vest in the executors the legal estate in one-third during the life of each grandchild, in trust. We think this shows an intent that the grandchildren should have no power of disposition, and no estate in the land during their lives, but simply the equitable interest to which they were entitled under the trust, and that upon their death the property should go to their issue. The remainder in default of issue, it is conceded on all hands, is limited to take effect in case of their dying without issue living at the time of their death, and not on an indefinite failure of issue. It hardly seems consistent with the scheme of the testator that an estate should remain vested in the grandchildren which would enable them to cut off the interests of the issue by a conveyance or testamentary disposition, when he had expressly provided that it should not be alienated. It is more in accord with the apparent intent of the will to hold that the devise to his grandchildren and their issue, as explained by the succeeding provision, was in trust for the benefit of the grandchildren during their lives, respectively, with remainder to their issue living at their death, and, in default of such issue, to the grandchildren surviving.
We think that the provisions, subsequent to the devise to the grandchildren, cannot be construed simply as carving out of the estate apparently given to them, an estate in trust, leaving the remainder in them, but must be regarded as explaining the interest intended to be given, and modifying the effect which the language first used would have had if not thus qualified. If the language of the will had been that the testator gave the real estate to his grandchildren during their lives, respectively, and after their death to their issue, but directed that, during their lives, the legal estate should be vested in trustees for their benefit, and should not be alienable, there could not be any question as to the remainder being in the issue, and yet this is precisely the disposition which we think the testator intended to make. *Page 61 
The rule in Shelley's case could not apply, for the reasons stated in previous decisions. In wills it must yield to the clear intent of the testator, and it is never applicable when the estate of the first taker is equitable, and that of the remainder-men legal, and vice versa.
We have deemed it appropriate to make these observations to answer the argument forcibly presented on the part of the appellants, and which does not appear to have been presented in any of the cases in which this will has heretofore come under consideration, rather than for the purpose of endeavoring to fortify those decisions. The further question is raised whether the remainder to the issue of Mrs. Mott was an estate which could pass to the general assignee in bankruptcy during the life of Mrs. Mott. Laying out of view the provisions of the Revised Statutes which confer the quality of alienability on all expectant estates, we are of opinion that the remainder was not contingent, but vested. Mrs. Mott had sons living at the time of the death of the testator John Hopper. They then answered to the description of her issue, and were the persons who, on the termination of the precedent estate, would have been immediately entitled to possession. That precedent estate was not a fee, but merely an estate for the life of Mrs. Mott. Where there is a future devise to children or issue, with a substituted devise in case they die during the precedent estate, the remainder is held to vest as soon as a child is born, subject to let in afterborn issue, and to be divested as to any of such issue who may die during the continuance of the precedent estate. This proposition is abundantly sustained by the authorities cited. Reading the will as we construe it, the remainders were to the issue of the grandchildren, and were vested and alienable when there was such issue living, and the estate of Jordan Mott was of such a character as would pass to the general assignee in bankruptcy independently of the provisions of the Revised Statutes. (SeeHigden v. Williamson, 3 P. Wms., 132.) The case is not analogous to that of Moore v. Littel. (41 N.Y.; see opinion of GROVER, J., p. 90-93). *Page 62 
The general assignee seems to have disregarded the partition of the property, to which he was not a party, and to have sold the undivided interest of Mott in the entire farm. The question whether the present plaintiffs have become entitled to recover possession of any particular parcel in severalty, has not been argued on this appeal, and we have not, therefore, examined it, but, upon the points presented, we feel constrained to affirm the judgment.
All concur; FOLGER, J., absent.
Judgment affirmed.